DETAILED ACTION   
Claim Objections
1.	Claims 1, 3 – 7, 10, 11, 14 - 16 are objected to because of the following informalities:
          In claim 1, line 2, “a sectional structure of the first gate electrode” should be changed to “a sectional structure of the first thin film transistor”
In claim 3, lines 9, 10; claim 14, lines 9, 10 “the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode are located on the second metal layer” should be changed to “the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode are formed by the second metal layer”
In claim 4, lines 3 – 5; claim 15, lines 4 - 6 “the first gate electrode and the second gate electrode are located on the first metal layer, and the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode are located on the second metal layer” should be changed to “the first gate electrode and the second gate electrode are formed by the first metal layer, and the first source electrode, the first drain electrode, the second source electrode, and the second drain electrode are formed by the second metal layer”
In claim 5, lines 4 – 5; claim 16, lines 4 - 5 “the first gate electrode and the second gate electrode are located on the first metal layer” should be changed to “the first gate electrode and the second gate electrode are formed by the first metal layer”
In claim 6, lines 12 – 13; claim 17, lines 13, 14 “a third insulation layer located on the second semiconductor layer, a second contact hole is disposed on the third insulation layer” should be changed to “a third insulation layer located on the second semiconductor layer, a second contact hole is disposed in the third insulation layer”
In claim 7, line 2, “material” should be changed to “a material”
in the second insulation layer”
In claim 11, line 4, “second contact hole is disposed on the third insulation layer” should be changed to “second contact hole is disposed in the third insulation layer”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1 – 6, 8 – 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al. (10,177,170).
With regard to claim 1, Miyamoto et al. disclose a display panel (for example, see fig. 1) comprising:
a first thin film transistor (42), wherein a sectional structure of a first thin film transistor (42) comprises the first gate electrode (36) a first source electrode (46), a first drain electrode (45), and a first semiconductor layer (32), and two ends of the first semiconductor layer (32) are respectively electrically connected to the first source electrode (46) and the first drain electrode (45); and
a second thin film transistor (41), wherein a sectional structure of the second thin film


    PNG
    media_image1.png
    337
    509
    media_image1.png
    Greyscale

With regard to claim 2, Miyamoto et al. disclose the two ends of the second semiconductor layer (31) are respectively in contact with the second source electrode (39) and the second drain electrode (38).
With regard to claim 3, Miyamoto et al. disclose a first insulation layer (23) is located on the first semiconductor layer (32), a first metal layer (35, 36, column 11, lines 53 – 55 discloses the gate electrodes 35 and 36 are made by patterning by photolithography or the like a conductive film wherein the conductive material of the conductive film includes a metal material. Therefore, first conductive layer 35, 36 is the first metal layer) is located on the first insulation layer (23), and a second metal layer (38, 39, 45, 46, 47; for example, see column 11, lines 1 – 3 discloses the conductive film formed on the interlayer insulating film 24 by photolithography or the like, the source electrodes 39, 46, and 47 and the drain electrodes 38 and 
With regard to claim 4, Miyamoto et al. disclose the first gate electrode (36) and the second gate electrode (35) are located on the first metal layer (35, 36), and the first source electrode (46), the first drain electrode (45), the second source electrode (39), and the second drain electrode (38) are located on the second metal layer (38, 39, 45, 46, 47); and the display panel comprises: a second insulation layer (24) disposed between the first metal layer (35, 36) and the second metal layer (38, 39, 45, 46, 47), and a plurality of first contact holes (29) disposed on the second insulation layer (24), wherein the first source electrode (46) and the first drain electrode (45) are electrically connected to the first semiconductor layer (32) by one of the plurality of first contact holes (29), respectively.
With regard to claim 5, Miyamoto et al. disclose the first gate electrode (36) and the second gate electrode (35) are located on the first metal layer (35, 36).
With regard to claim 6, Miyamoto et al. disclose a third insulation layer (25) located on the second semiconductor layer (31), a second contact hole (28) is disposed on the third insulation layer (25), and the second drain electrode (38) is connected to a pixel electrode (26) through the second contact hole (28).
With regard to claim 8, Miyamoto et al. disclose the first thin film transistor is a low-temperature polycrystalline-silicon thin film transistor (for example, see column 1, lines 25 – 27, and column 8, lines 25 – 35 disclose a low temperature polysilicon transistor wherein the temperature polysilicon transistor includes a low temperature polycrystalline-silicon transistor), 
With regard to claim 9, Miyamoto et al. disclose material of the second semiconductor layer comprises indium gallium zinc oxide (IGZO) (for example, see column 8, lines 25 – 35).
With regard to claim 10, Miyamoto et al. disclose a manufacturing method of a display panel (for example, see fig. 1), comprising:
manufacturing a first semiconductor layer (32) on a base substrate (21);
manufacturing a first insulation layer (23) on the first semiconductor layer (32);
respectively manufacturing a first gate electrode (36) and a second gate electrode (35) on the first semiconductor layer (32);
manufacturing a second insulation layer (24) on the first gate electrode (36) and the second gate electrode (35), wherein a plurality of first contact holes (39) are disposed on the second insulation layer (24);
respectively manufacturing a first source electrode (46), a first drain electrode (45), a second source electrode (39), and a second drain electrode (38) on the second insulation layer (24); and
manufacturing a second semiconductor layer (31) on the second source electrode (39) and the second drain electrode (38).

    PNG
    media_image1.png
    337
    509
    media_image1.png
    Greyscale

With regard to claim 11, Miyamoto et al. disclose manufacturing a third insulation layer (25) on the second semiconductor layer (31), wherein a second contact hole (28) is disposed on the third insulation layer (25); and manufacturing a pixel electrode (26) on the third insulation layer (25) and in the second contact hole (28), wherein the pixel electrode (26) is connected to the second drain electrode (38) by the second contact hole (28).
With regard to claim 12, Miyamoto et al. disclose an electronic equipment, comprising a display panel (for example, see fig. 1) comprising:
a first thin film transistor (42), wherein a sectional structure of a first thin film transistor (42) comprises the first gate electrode (36) a first source electrode (46), a first drain electrode (45), and a first semiconductor layer (32), and two ends of the first semiconductor layer (32) are respectively electrically connected to the first source electrode (46) and the first drain electrode (45), respectively; and
a second thin film transistor (41), wherein a sectional structure of the second thin film
transistor (41) comprises a second gate electrode (35), a second source electrode (39), a second drain electrode (38), and a second semiconductor layer (31), the second semiconductor layer (31) is located on the second source electrode (39) and the second drain electrode (38), and two ends 

With regard to claim 13, Miyamoto et al. disclose the two ends of the second semiconductor layer (31) are respectively in contact with the second source electrode (39) and the second drain electrode (38).
With regard to claim 14, Miyamoto et al. disclose a first insulation layer (23) is located on the first semiconductor layer (32), a first metal layer (35, 36, column 11, lines 53 – 55 discloses the gate electrodes 35 and 36 are made by patterning by photolithography or the like a conductive film wherein the conductive material of the conductive film includes a metal material. Therefore, first conductive layer 35, 36 is the first metal layer) is located on the first insulation layer (23), and a second metal layer (38, 39, 45, 46, 47; for example, see column 11, lines 1 – 3 discloses the conductive film formed on the interlayer insulating film 24 by photolithography or the like, the source electrodes 39, 46, and 47 and the drain electrodes 38 and 45 are formed wherein the conductive material of the conductive film includes a metal material. second conductive layer 38, 39, 45, 46, 47 is the second metal layer) is located on the first metal layer (35, 36); the first source electrode (46), the first drain electrode (45), the second source electrode (39), and the second drain electrode (39) are located on the second metal layer.
With regard to claim 15, Miyamoto et al. disclose the first gate electrode (36) and the second gate electrode (35) are located on the first metal layer (35, 36), and the first source electrode (46), the first drain electrode (45), the second source electrode (39), and the second drain electrode (38) are located on the second metal layer (38, 39, 45, 46, 47); and the display panel comprises: a second insulation layer (24) disposed between the first metal layer (35, 36) 
With regard to claim 16, Miyamoto et al. disclose the first gate electrode (36) and the second gate electrode (35) are located on the first metal layer (35, 36).
With regard to claim 17, Miyamoto et al. disclose a third insulation layer (25) located on the second semiconductor layer (31), a second contact hole (28) is disposed on the third insulation layer (25), and the second drain electrode (38) is connected to a pixel electrode (26) through the second contact hole (28).
With regard to claim 19, Miyamoto et al. disclose the first thin film transistor is a low-temperature polycrystalline-silicon thin film transistor (for example, see column 1, lines 25 – 27, and column 8, lines 25 – 35 disclose a low temperature polysilicon transistor wherein the temperature polysilicon transistor includes a low temperature polycrystalline-silicon transistor), and the second thin film transistor is a metal oxide thin film transistor (for example, see column 8, lines 25 – 35). 
With regard to claim 20, Miyamoto et al. disclose material of the second semiconductor layer comprises indium gallium zinc oxide (IGZO) (for example, see column 8, lines 25 – 35).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (10,177,170) in view of KAO et al. (2019/0252418).
With regard to claims 7 and 18, Miyamoto et al. do not clearly disclose a material of the second metal layer comprises at least one of Mo, Al, or Cu.
However, KAO et al. disclose a material of the second metal layer (1130, 1140, 1230, 1240) comprises at least one of Mo, Al, or Cu. (for example, see paragraph [0039], fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Miyamoto et al.’s device to a material of the second metal layer comprises at least one of Mo, Al, or Cu as taught by KAO et al. in order to enhance the reliability of the electrical connection between the vias and the semiconductor patterns for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/TAN N TRAN/
Primary Examiner, Art Unit 2826